COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00142-CV


FELICIA GALINDEZ AND ISMAEL                                       APPELLANTS
GALINDEZ JR., INDIVIDUALLY
AND AS REPRESENTATIVE OF
THE ESTATE OF ISMAEL
GALINDEZ III, A DECEASED
MINOR

                                       V.

MICHELIN NORTH AMERICA, INC.                                         APPELLEE


                                    ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 15-06525-431

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants Felicia Galindez and Ismael Galindez Jr., individually and as

representative of the estate of Ismael Galindez III, a deceased minor, attempt to


      1
       See Tex. R. App. P. 47.4.
appeal from an order signed on March 29, 2016, granting a no-evidence and

traditional motion for summary judgment in favor of Appellee Michelin North

America, Inc. On May 4, 2016, we notified Appellants of our concern that we

may not have jurisdiction over this appeal because the order did not appear to be

a final judgment or an appealable interlocutory order. Specifically, although the

order finally disposed of Appellants’ claims against Michelin North America, it did

not dispose of Appellants’ claims against numerous other defendants, including

Dorel Juvenile Group, Inc.; Toyota Motor Corp.; Toyota North America, Inc.;

Toyota Motor Sales USA, Inc.; Toyota Motor Engineering & Manufacturing North

America, Inc.; Trinity Industries, Inc.; Trinity Highway Products, LLC; and

Michelin Corp. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001)

(explaining that a judgment is final for purposes of appeal if it (1) actually

disposes of all claims and parties or (2) states with unmistakable clarity that it is a

final judgment). We informed Appellants that the appeal would be dismissed for

want of jurisdiction unless they or any party desiring to continue the appeal filed a

response with the court showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3(a), 44.3.      Appellants filed a response, arguing that we have

jurisdiction because the order disposed of all claims against Michelin North

America, but to be final, the order must have disposed of all claims and all

parties, not just all claims against one of the parties. See Lehmann, 39 S.W.3d

at 200.   Further, we have received no indication that the trial court severed

Appellants’ action against Michelin North America into a different cause. See

                                          2
Tanner v. Karnavas, 86 S.W.3d 737, 743 (Tex. App.—Dallas 2002, pet. denied)

(“As a rule, severance of an interlocutory judgment into a separate action makes

it final, unless the order of severance indicates further proceedings are to be had

in the severed action.”).   Because the order granting summary judgment for

Michelin North America is not a final judgment, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); Lehmann, 39 S.W.3d at 200.

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: June 9, 2016




                                        3